                Case 1:20-sw-00325-TCB Document 7 Filed 04/02/20 Page 1 of 3 PageID# 33

A093 (Rev. 11/13)ScarchandSeizureWan^t




                                            United States District Cour':
                                                                             for the

                                                               Eastern District of Virginia
                                                                                                                  F         m - 2 2020

                                                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                                                           ALEXANDRIA. VIRGINIA

                   In the Matter ofthe Search of
              (Briefly describe the property to be searched
               or identify   person by name and address)                                Case No.    1:20-sw-325
                        4230 UNIVERSITY DRIVE                                                      Under Seal
                       FAIRFAX, VIRGINIA 23227



                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern            District of                     Virginia
(identify the person or describe the property to be searched and give its location)'.

     4230 UNIVERSITY DRIVE, FAIRFAX, VIRGINIA 23227, as described in Attachment A.




          I find tiiat the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
     See Attachment B.




          YOU ARE COMMANDED to execute this warrant on or before                                    March 25, 2020              (not to exceed 14 days)
      5^ in the daytime 6:00 a.m. to 10:00 p.m.                □ at any lime in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly retum this warrant and inventory to                                    Theresa Carroii Buchanan                           .
                                                                                                      (United States Magistrate Jitdge)

     □ Pursuant to 18 U.S.C. § 3103a(b), 1 fi nd that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     □ for         days (not to exceed30) □ until, the facts justifying, the later specific date of /s/
                                                                                              Iidrcsci uairoil Buchanan
                                                                                             /niteitStates Magistrate Judge
Date and time issued:             March 11, 2020            2 ■, TO
                                                                                                                Judge's signature


City and state:              Alexandria, Virginia                                        Hon. Theresa Carroll Buchanan, U.S. Magistrate Judge
                                                                                                             Printed name and title
Case 1:20-sw-00325-TCB Document 7 Filed 04/02/20 Page 2 of 3 PageID# 34
Case 1:20-sw-00325-TCB Document 7 Filed 04/02/20 Page 3 of 3 PageID# 35
